                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                        Case No. 18-cv-05485-SVK
                                   8                     Plaintiff,
                                                                                               ORDER TO SHOW CAUSE RE
                                   9              v.                                           SETTLEMENT
                                  10     SURENDRA PATEL, et al.,                               Re: Dkt. No. 13
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff reports that this case has settled. ECF 13. All previously-scheduled deadlines and

                                  14   appearances are vacated.

                                  15           By September 9, 2019, the parties shall file a stipulation of dismissal. If a dismissal is not

                                  16   filed by the specified date, then the parties shall appear on September 17, 2019 at 10:00 a.m. and

                                  17   show cause, if any, why the case should not be dismissed. Additionally, the parties shall file a

                                  18   statement in response to this Order no later than September 10, 2019, advising as to (1) the status of

                                  19   the parties’ efforts to finalize settlement, and (2) how much additional time, if any, is requested to

                                  20   finalize the settlement and file the dismissal.

                                  21           If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                  22   vacated and the parties need not file a statement in response to this Order.

                                  23           SO ORDERED.

                                  24

                                  25   Dated: July 9, 2019

                                  26
                                  27
                                                                                                        SUSAN VAN KEULEN
                                  28                                                                    United States Magistrate Judge
